737 So. 2d 588 (1999)
PHYMATRIX MANAGEMENT COMPANY INC., and Edward E. Goldman, Medpartners, Inc., and James Segal, M.D., Appellants,
v.
Magan L. BAKARANIA, M.D., George Brick, M.D., Jeram Kankotia, M.D., Agustin A. Martin, M.D., Daksha R. Patel, M.D., Luis Napolean Pinzon, M.D., Antonia Rivera, M.D., Stephen Voltarel, M.D., Alan J. Iezzi, M.D., David Lubin, M.D., Walwin D. Metzger, M.D., Oscar Perez, M.D., John D. Ramirez, M.D., Edward D. Scanlan, M.D., and Department of Health, Board of Medicine, Appellees.
No. 97-4543.
District Court of Appeal of Florida, First District.
June 25, 1999.
Rehearing Denied July 27, 1999.
Michael J. Cherniga and Seann M. Frazier of Greenberg Traurig, Hoffman, Lipoff, Rosen & Quentel, P.A., Tallahassee, for Appellants.
Alan S. Gassman of Gassman & Conette, P.A., Clearwater, and Darryl R. Richards and Jonathan S. Coleman of Johnson, Blakely, Pope, Bokor, Ruppel & Burns, P.A., Tampa, for Appellees Magan L. Bakarania, M.D., et al.
Robert A. Butterworth, Attorney General and Allen R. Grossman, Assistant Attorney General, Tallahassee, for Appellee Board of Medicine.
Jonathan Sjostrom, Gary Scott Davis, and Donna E. Blanton of Steel, Hector and Davis, LLP, Tallahassee, for Amicus Curiae PhyCor, Inc.
Donald H. Partington of Clark, Partington, Hart, Larry, Bond, Stackhouse & Stone, Pensacola, for Amicus Curiae West Florida Medical Center Clinic.
PER CURIAM.
This is an appeal from a declaratory statement by an administrative agency. Because the appellant has not shown that the agency's interpretation of the law is clearly erroneous, we must affirm. See Regal Kitchens, Inc. v. Florida Department of Revenue, 641 So. 2d 158 (Fla. 1st DCA 1994).
Affirmed.
MINER, DAVIS and PADOVANO, JJ., CONCUR.